Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 06/01/2022. Claims 1-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for event-driven ETL process. The detailed implementation indicates: (1) A system, comprising: at least one processor; a memory to store program instructions that, if executed, cause the at least one processor to perform a method, comprising: monitoring a first data store to detect a trigger event for executing an Extract, Transform, Load (ETL) process comprising one or more transformations upon a source data object stored in the first data store; (2) Determining whether the ETL process should be executed upon the source data object stored in the first data store based on evaluating whether the trigger event satisfies one or more execution criteria for the ETL process, wherein evaluating the trigger event comprises comparing an attribute of the source data object with respect to a threshold as one of the one or more execution criteria; (3) In response to determining that the ETL process should be executed: obtaining at least a portion of the source data object from the first data store; applying the one or more transformations to the obtained portion of the source data object according to the ETL process to transform the obtained portion of the source data object from a first format to a second format to generate one or more transformed data objects; and storing the transformed data objects that include the obtained portion of the source data object in the second format in a second data store.
	
 3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
06/14/2022

/HUNG D LE/Primary Examiner, Art Unit 2161